Citation Nr: 1424157	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2013.  Since the hearing, the Veteran submitted additional evidence, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Infantryman Badge for engaging in combat with the enemy in Vietnam.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the following circumstances: when a veteran was diagnosed with PTSD during service, and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy, and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); or when a veteran was a prisoner-of-war under the provisions of § 3.1(y), and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

In this case, the Veteran's DD Form 214 shows that he served in Vietnam with the military occupational specialty light weapons infantryman and that he was awarded the Combat Infantryman Badge.  Therefore, the Board finds that the Veteran engaged in combat with the enemy and that his lay testimony alone establishes the occurrence of an in-service stressor, as clear and convincing evidence to the contrary is absent.  See 38 C.F.R. § 3.304(f)(2).  Specifically, at the October 2013 Board hearing, the Veteran credibly recounted the following in-service stressors which are consistent with the circumstances, conditions, or hardships of his service: engaging in multiple fire fights, having to body bag people and put them on a helicopter because a mine went off, being involved in an ambush, and being covered in the blood of a fellow soldier was shot and died on the spot.

Regarding the diagnosis of PTSD, there are conflicting opinions here.  The Veteran was afforded a July 2009 VA PTSD examination in which the examiner noted that the Veteran met the DSM-IV stressor criterion but found that the Veteran did not have enough criteria to warrant a diagnosis of PTSD.  Conversely, a private provider, a licensed mental health counselor with doctoral and master's degrees in counseling, stated in a July 2006 letter that the Veteran satisfied the DSM-IV diagnostic criteria for PTSD secondary to time served with the U.S. Army in Vietnam.

The Board notes that the RO, in a June 2012 statement of the case, assigned greater probative weight to the VA examiner's opinion because an initial diagnosis of PTSD by a "social worker" cannot be accepted.  However, the requirement concerning confirmation of a stressor by a VA psychiatrist or psychologist, or one contracted by VA, applies when a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and thus, that requirement does not apply here.  See 38 C.F.R. § 3.304(f)(3); see also 38 C.F.R. § 3.304(f)(2).  Moreover, evidence submitted after the Board hearing from the private provider includes treatment records describing the Veteran's PTSD symptoms and a November 2013 letter reiterating the provider's opinion that the Veteran "unquestionably" satisfies the DSM-IV criteria for PTSD secondary to his service in Vietnam.  Therefore, the Board assigns greater probative weight to the private opinion providing not only a diagnosis of PTSD, but also a link to service.

Accordingly, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


